Citation Nr: 1500591	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-29 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an initial disability rating greater than 30 percent for service-connected acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran had active service from January 2006 to April 2009.  His decorations include the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Fort Harrison, Montana, that granted service connection for an acquired psychiatric disorder, to include PTSD.  

In January 2012, the Veteran requested an increased disability rating for his service-connected acquired psychiatric disorder, to include PTSD.  As this was within the one year appellate period of the September 2011 rating decision, the Board is construing this as a notice of disagreement of the assigned initial disability rating.

In August 2013, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with the claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issue on appeal and inquired as to the severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

Following the issuance of the most recent February 2013 Supplemental Statement of the Case, the Veteran submitted additional evidence in support of his claim that has not been initially considered by the agency of original jurisdiction.  In this circumstance, the law requires that the Board return the appeal to the agency of original jurisdiction for initial consideration of the new evidence.   See Disabled American Veterans , et al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  However, in August 2013, the Veteran submitted a Waiver of Local Consideration of the additional evidence by the agency of original jurisdiction.  As such, the Board will consider this evidence in the first instance.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDING OF FACT

Over the course of the period on appeal, the Veteran's acquired psychiatric disorder, to include PTSD, has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 30 percent for service-connected acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in June 2011, July 2011, February 2012, April 2012, October 2012, and January 2013 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

This is an appeal arising from a grant of service connection in a July 2011 rating decision; and as the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in the above mentioned letters and other correspondence provided by the RO, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service and VA medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2014).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2014) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

The Veteran's service-connected acquired psychiatric disorder, to include PTSD, is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  This disability is rated under the General Rating Formula for Mental Disorders, which provides as follows: 

A 100 percent disability rating is warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

 A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).   Id.
The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.125 (2014). 

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

The Veteran initially filed his claim of service connection for a psychiatric disorder in June 2011.

A VA examination report dated in July 2011 shows that the VA examiner reviewed the Veteran's claims file in conjunction with conducting the examination of the Veteran.  The examiner reported that that the Veteran was polite, courteous, and presented well socially.  He appeared to be of above average intelligence based upon verbal skills and manner of presentation.  He reported that he was currently employed and looking at the option of returning to college in the near future.  He would occasionally have difficulty with irritability with co-workers and had "exploded" at several co-workers.  His manager, also a Veteran,  was said to be understanding, thus, he would get along with this individual.  He had been sent home on two or three occasions each month because of his PTSD symptoms.  He also described some difficulty with coping with stress on the job leading to irritability and a tendency to withdraw.  He also indicated that he was currently in a long term relationship with his girlfriend.  He described that he was getting along well with his girlfriend and family.  He had no close friends.  He would experience nightmares, night sweats, chronic sleep impairment, hypervigilance, exaggerated startle response, avoidance of reminders of traumas, and avoidance of crowds.  
The examiner reported it that it appeared that there was an occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but that he was generally satisfactory functioning in terms of routine behavior, self-care, and conversation was normal.  He was able to maintain a 2.8 grade point average in college.  Judgment, insight, and abstract reasoning did not appear to be problematic.

Following examination of the Veteran, the diagnosis was PTSD.  A GAF of 55 to 60 was assigned.  The examiner explained that the PTSD symptoms would occur occasionally and were of moderate severity.  The examiner added that the Veteran had elements of survivor guilt which might contribute to dysphoric mood, but did not appear be experiencing depression.  The examiner also noted that there was occasional decrease in work efficiency or intermittent periods of an inability to perform occupational tasks due to signs and symptoms, but generally functioning satisfactorily in terms of routine behavior, self-care, and conversation.

A VA examination report dated in February 2012 shows that the Veteran was diagnosed with PTSD and a GAF of 58 was assigned.  The examiner indicated that the Veteran's symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran described that he was still living with his girlfriend, but that there was increased friction in their relationship for which they were undergoing counseling.  He worked full time and would play video games, go snowboarding, golf, run, and work out in a gym in his spare time.  He and his girlfriend would socialize with his parents twice weekly.  He had no close friends locally, but maintained contact with friends elsewhere through social media.  He reported that he felt his symptoms affected his work in that he would be irritable, impatient, distracted, forgetful, increased startle response, and occasional intrusive memories.  
Mental status examination revealed that the Veteran was alert and oriented.  He had no signs of psychosis.  Eye contact was good, and affect was friendly and cooperative.  He had good social skills.  He felt his condition had worsened after learning of a second deployment of his former unit wherein several fellow service members had been wounded or killed.  He was feeling survivor's guilt.  He reported experiencing nightmares roughly three nights per week, with a really bad one every couple of months.  He would wake up early and not go back to sleep.  He also described intrusive memories three to four times weekly, often triggered by songs or certain smells.  Diagnostic criteria for PTSD were said to have been met.  His symptoms were said to include anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.  The examiner concluded that in spite of the Veteran's subjective impression of symptoms getting worse, the available evidence indicated that his condition had remained stable, with GAF scores remaining steadily between 55 and 60.

A letter from the Veteran's former employer at a thrift store dated in February 2012 shows that the Veteran had on multiple occasions requested to be excused from work as a result of his PTSD symptoms.  On such occasions, he would appear to be on the verge of anger or an emotional breakdown.

A letter from the Veteran's girlfriend dated in February 2012 shows that the Veteran's PTSD symptoms were said to constantly affect him.  He would experience sadness, anger, nightmares, sleep disturbance, and triggers of intrusive memories.  His symptoms were said to impact both his work and their personal relationship.

A letter from the Veteran dated in February 2012 shows that he described experiencing survivor's guilt, flashbacks, hypervigilance, nightmares, and anger.  He added that he would be angry and forgetful at work, and that he was constantly fighting with his girlfriend.

A VA examination report dated in January 2013 shows that examiner reviewed the 
Veteran's claims file in conjunction with conducting the examination of the Veteran.  The Veteran reported that he had lived with his fiancé until September 2012 at which time they broke up after fighting.  He had since moved back with his parents while pursuing a job.  The Veteran was said to have met the criteria for a diagnosis of PTSD.  His symptoms were noted to include depressed mood, anxiety, nightmares, triggers of intrusive thoughts, avoidant behavior, loss of interest, mild memory loss, isolation, sleep disturbance, hyperalertness, irritability, increased startle response, mild trouble establishing work relationships, some trouble establishing social relationships, and trouble adapting to stressful situations at work.  He was noted to not carry guns, but have several at home ready.  He was competent to manage his financial affairs.  The examiner indicated that the Veteran was open enough to admit that his actual symptoms had not worsened since his prior examination.  His claim was based on more social implications over time, such as his lost relationship with his fiancée.  He had successfully completed a training program and was upbeat about prospects for finding employment as a heavy equipment operator.  The avoidance factor of PTSD was said to be just borderline.  Overall, his function level remained the same.  The diagnosis was PTSD and a GAF of 60 was assigned.  The examiner added that there was occasional decrease in work efficiency or intermittent inability to perform occupational tasks.

A letter from the Veteran's father dated in August 2013 shows that the Veteran had moved back in with his parents.  He was said to have had conversations with a suicide hotline.  He would cry, and have flashbacks, triggered intrusive memories,  nightmares, and sleep disturbance.  He was also said to have difficulty with personal and occupational relationships.

During his August 2013 hearing, the Veteran reported that he was currently working full time (in a probationary period) as a truck driver in anticipation of becoming a heavy equipment operator.  He indicated that he no longer had a fiancée and that he lived with his parents.  He added that he did not have many friends.  He stated that he would experience flashbacks, nightmares, sleep disturbance, triggered intrusive memories, frustration, and crying.  He would also fight with his parents.

Having carefully considered the evidence of record, the Board finds that the 
Veteran's service-connected PTSD warrants no more than the currently assigned 30 percent disability rating.  Over the course of the entire appeal, the Veteran's GAF scores have remained relatively consistent, ranging from 55 to 60.  As indicated above, this is indicative of a disability manifested by moderate symptoms or moderate difficulty in social, occupational, or school functioning.  His symptoms associated with PTSD have also primarily remained consistent, primarily including depressed mood, irritability, flashbacks, nightmares, sleep disturbance, and triggered intrusive memories.  The Veteran has maintained a relationship with his parents and endorsed having some friends.  He had worked consistently over the entire period on appeal, and had recently completed training with hopes of advancing to a career in heavy equipment operation.  While his father indicated that the Veteran had contacted a suicide hotline, the Veteran has never endorsed suicidal ideation on examination.   

In July 2011 and February 2012, the VA examiners concluded that the Veteran exhibited only occasional decrease in work efficiency or intermittent periods of an inability to perform occupational tasks, but generally functioning satisfactorily in terms of routine behavior, self-care, and conversation.  In January 2013, the VA examiner concluded that the Veteran exhibited occasional decrease in work efficiency or intermittent inability to perform occupational tasks.

The Veteran's difficulties during the entire period on appeal in establishing effective work and social relationships is encompassed in the currently assigned 30 percent disability rating and, overall, he has not displayed the signs, symptoms or manifestations of psychiatric disability that would warrant a disability rating in excess of 30 percent.  The rating criteria for a 30 percent disability rating requires occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.

In order to be awarded the next higher 50 percent disability rating, the Veteran's disability would require reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.   The Veteran has not exhibited the majority of the symptoms required for the next higher disability rating.

The Board has considered the statements of the Veteran and those providing lay statements in support of his claim over the course of the entire appeal.  They are certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In evaluating a claim for an increased schedular rating, however, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.

Accordingly, the Board finds that the overall disability picture over the entire course of the period on appeal most closely approximates the criteria for a 30 percent disability rating.  Consideration has been given to additional staged ratings since the date of the Veteran's claim (i.e., different percentage ratings for different periods of time).  See Fenderson, 12 Vet. App. at 119.  However, there appears to be no identifiable period of time since the date of claim during which the acquired psychiatric disorder, to include PTSD, warranted a disability rating higher than 30 percent.

Extra-schedular Consideration

Finally, the Board finds that the Veteran's acquired psychiatric disorder, to include PTSD, does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's acquired psychiatric disorder, to include PTSD, is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A review of the overall evidence does not reflect that the Veteran's PTSD alone precluded employment prior to that date.  The Veteran has worked or pursued 



training during the appeal period and is not shown to be precluded from employment due to PTSD symptoms alone.  


ORDER

An initial disability rating greater than 30 percent for service-connected acquired psychiatric disorder, to include PTSD, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


